United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1372
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Andrew Schrock,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 6, 2010
                                Filed: August 11, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       After Andrew Schrock pleaded guilty to making a threat involving fire and
explosives, in violation of 18 U.S.C. § 844(e), the district court1 varied upward from
the recommended Guidelines range and sentenced him to 60 months in prison and 3
years of supervised release. This appeal followed, in which counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is unreasonable. For the following reasons, we affirm.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       We review Schrock’s sentence under an abuse-of-discretion standard, first
ensuring that the district court committed no significant procedural error, and then
considering the substantive reasonableness of the sentence under the totality of the
circumstances. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (listing factors that constitute abuse of discretion). Counsel does not appear to
be arguing that there was procedural error, and in any event, we find none. We also
conclude the sentence was not substantively unreasonable given the district court’s
careful and proper consideration of multiple 18 U.S.C. § 3553(a) sentencing factors
that the court believed warranted a variance in this case, including Schrock’s history
and characteristics, the nature and circumstances of his offense, and his danger to the
community. See 18 U.S.C. § 3553(a)(1), (2)(A)-(D) (sentencing factors include need
to reflect seriousness of offense and protect public from further crimes by defendant,
nature and circumstances of offense, history and characteristics of defendant,
affording adequate deterrence, and need to provide defendant with treatment); Gall v.
United States, 552 U.S. 38, 51 (2007) (reviewing court must give due deference to
sentencing court’s decision that § 3553(a) factors justify variance); cf. United States
v. Braggs, 511 F.3d 808, 812-13 (8th Cir. 2008) (affirming variance from Guidelines
range of 15-21 months to 48 months in prison where court properly considered
§ 3553(a) factors, particularly need to promote respect for law, provide just
punishment, afford adequate deterrence, and protect public).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm the district court’s judgment.
                       ______________________________




                                         -2-
                                          2